Citation Nr: 0522386	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03 24-975A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an L4-5 disc 
herniation, status post decompression discectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1965 to 
January 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the veteran's claims for service 
connection for a low back disability and bilateral hearing 
loss.  He filed a timely appeal.  Subsequently, in May and 
December 2004 rating decisions, the RO granted service 
connection for bilateral hearing loss and tinnitus.  In March 
2005, he indicated that he was satisfied with the decisions 
concerning his hearing, but wished to continue with his 
appeal of his claim for service connection for a low back 
disability.  Therefore, since he has not contested either the 
rating and/or effective date assigned for his bilateral 
hearing loss and tinnitus, the May and December 2004 
decisions are considered a full grant of the 
benefits requested.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (increased rating issues are separate from 
service connection issues).  Accordingly, that claim relating 
to bilateral hearing loss is no longer before the Board.

In June 2005, using video-conferencing technology, the 
veteran testified at a hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.  A transcript of the 
proceeding is of record.  




FINDING OF FACT

An L4-5 disc herniation, status post decompression 
discectomy, has been diagnosed and medically attributed to an 
injury the veteran sustained while on active duty in the 
military.


CONCLUSION OF LAW

The veteran's L4-5 herniated disc, status post decompression 
discectomy, is due to an injury incurred in service.  
38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA 
and implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).




Since the Board is granting the veteran's claim, in full, 
there is no need to discuss whether there has been compliance 
with the notice and duty to assist provisions of the VCAA 
because, even if there has not been, it is merely 
inconsequential and, therefore, at most harmless error.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See, too, Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 
18 Vet. App. 112, 120 - 21 (2004) (Pelegrini II) (withdrawing 
its' decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I)).


Factual Background

The veteran's service medical records (SMRs) are negative for 
any indication of back pain or injury.  Indeed, even he 
acknowledges he did not complain about or receive any 
treatment for his low back while on active duty in the 
military.  But he maintains, nonetheless, that he injured his 
low back while disembarking from a helicopter.  His service 
in the military ended in January 1969.

A March 2001 Operative Report from Presbyterian Healthcare 
Services indicates the veteran had a large central and right 
sided disc herniation at the L4-5 level with complete spinal 
canal obliteration and early cauda equine syndrome symptoms.  
A decompression discectomy was performed, including partial 
foraminotomy, partial facetectomy and removal of very large 
free fragment disc herniation at the L4-5 level.  



An April 2001 letter from Dr. Atwell indicates the veteran 
had been in his care since April 1999.  In April 1999, X-rays 
revealed decreased lumbar lordosis, degenerative changes, 
anteriorly, at the L3-4 level, and decreased disc height, 
posteriorly from L3 to L5.  The doctor opined:

[The veteran's] low back pain is chronic, and the 
degeneration noted in the radiographs performed 
in 1999 indicates that his condition has been 
present for many years.  [He] informed me that he 
was in the United States Marines, and served in 
Vietnam.  He also informed me that while on 
active duty, on many occasions he participated in 
activities that strained his back, including 
jumping out of helicopters while carrying heavy 
gear.

Based on [the veteran's] history, physical 
findings and symptoms, it is likely that his 
chronic low back pain is causally related to 
repeated injuries he sustained while serving in 
Vietnam.  His lumbar spine degeneration and 
eventual lumbar disc compromise are consistent 
with long standing biomechanical changes 
resulting from lumbar and lumbosacral joint 
trauma.

In September 2001, the veteran's wife submitted a statement 
in support of his claim (see VA Form 21-4138).  She said that 
she married him shortly after he was discharged from the 
military.  She reported that he often complained of 
backaches, but his symptoms would often be relieved with a 
back rub, heating pad, and 
over-the-counter medication.  In 1979, she said he was unable 
to stand up straight and went to see a chiropractor.  He 
obtained some relief, but his condition gradually 
deteriorated over the years.

VA outpatient treatment (VAOPT) records from the VA Medical 
Center (VAMC) in Raleigh, North Carolina, indicate the 
veteran received ongoing treatment for low back pain after 
his surgery in March 2001.  



In June 2003, the veteran submitted a statement in support of 
his claim (see VA Form 21-4138).  He said that during service 
he had to jump 10 to 15 feet from helicopters with 40 to 45 
pounds of gear on his back.  He said he often hit the ground 
so hard that he would feel a sharp pain shoot up through his 
spine.  

At the June 2005 hearing, the veteran also testified that he 
had to jump from helicopters with heavy gear on his back (see 
transcript of the hearing, pgs. 4, 12).  He said he did not 
seek medical care during service because he did not want to 
be known as a "sick bay commando" (pg. 12).  But after 
separation from service, he said he continued to experience 
periodic back pain that he treated with 
over-the-counter medication (pg. 5).  His wife also testified 
that he complained of back pain periodically after he was 
discharged from service (pg. 6).  He first sought medical 
care from a chiropractor, Dr. Jack Smith, in 1979 (pg. 8).  
Apparently he had lost touch with Dr. Smith, but had a 
telephone number and believed he could obtain his records 
from the physician who bought his practice (pgs. 13-14).


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  



Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

In this case, the veteran claims that during his military 
service, repeated jumps from helicopters with heavy gear on 
his back caused his current low back disability.  Although 
his SMRs do not mention any such back injury or pain, and he 
readily acknowledges this, during his June 2005 video 
conference hearing he explained that he did not complain 
about his low back problems in service because he did not 
want to be labeled a malingerer.  Yet, he said he continued 
to experience periodic pain in his low back after he 
separated from military service.  His wife, who he married 
shortly after service, also testified that his low back pain 
would flare up every few months and require that he rest and 
take over-the-counter medication.  Finally, in 1979, after he 
could not stand up straight, he went to see a chiropractor.  
He was treated with some degree of success, but over the 
years his condition deteriorated until he was forced to 
undergo surgery in March 2001.

As mentioned, in order to establish his entitlement to 
service connection for a low back disability, the veteran 
must provide competent medical evidence linking his current 
disability to military service.  See Espiritu v Derwinski, 2 
Vet. App. 492, 494 (1992); Layno v. Brown, 6 Vet. App. 465 
(1994); Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. 
App. 230 (1999).  The veteran, himself, is not qualified to 
provide a competent medical opinion diagnosing a disability 
or etiologically linking it to service in the military that 
ended many years ago.  Id.

Here, though, the veteran has provided this necessary medical 
evidence.  His treating physician, Dr. Atwell, has indicated 
the chronic degeneration in the lumbar spine and eventual 
disc herniation is consistent with biomechanical changes 
resulting from lumbar and lumbosacral joint trauma.  This 
doctor also stated that it is likely this condition is 
casually related to repeated injuries the veteran sustained 
during his military service (i.e., jumping from helicopters).  
There is no medical evidence to the contrary.

Consequently, the claim for service connection for an L4-5 
disc herniation, status post decompression discectomy, must 
be granted because the evidence is at least equally balanced 
for and against the claim, meaning all reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 3.102.  See, 
too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

The claim for service connection for an L 4-5 disc 
herniation, status post decompression discectomy, is granted.


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


